DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/21 has been entered.
Claims 3, 13, 20 have been cancelled.  Claims 4 and 14 have been amended.  Claims 1-2, 4-12, 14-19, 21-23 are pending and examined herein.
Applicant’s arguments have been fully considered but found not persuasive.  The rejection of the last Office Action is maintained for reasons of record and repeated below for Applicant’s convenience.
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-2, 4-9 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,293,727; claims 1-9 of U.S. Patent No. 8,357,677; claims 1-18 of U.S. Patent No. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims recite a method of treating a subject with various metabolic syndromes with fasting triglycerides of at least 500 mg/dL by administering ethyl eicosapentaenoate.  The Examiner notes that the limitations drawn to reduction in CRP level, triglyceride level, non-HDL-C level, and apolipoprotein B level will necessarily occur when the same active agent is administered to the same patient 

Response to Arguments
Examiner acknowledges Applicant’s request that the double patenting rejection(s) be held in abeyance until allowable subject matter is identified.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-12, 14-17, 19, 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manku et al. (US Patent Application 2010/0311834 A1, of record).
Manku et al. teaches methods of treating cardiovascular-related disease, in particular, a method of blood lipid therapy comprising administering to a subject in need thereof a pharmaceutical composition comprising eicosapentaenoic acid or derivative thereof (abstract).  The cardiovascular-related disease can be hypertriglyceridemia, hypercholesterolemia, mixed dyslipidemia, coronary heart disease, and other cardiovascular events (paragraph 0009).  The following outcomes are taught by the method of this invention: a reduction in triglyceride levels, Apo B levels, LDL-C levels, 2 are also taught (paragraph 0117).

Response to Arguments
Applicant argues that Manku does not teach patients having a metabolic syndrome and the claimed fasting triglyceride levels as required by claims 1 or 11.  Specifically, Manku describes the Marin study, evaluating the efficacy of a composition of >96% ethyl eicosapentaenoate in patients with fasting triglyceride levels of >500 mg/dL.  Applicant argues that the Anchor study, as described in the present application, 
This is not persuasive because Applicant admit on the record that the Marin study, described in Manku, clearly teaches a subset of patients having metabolic syndrome, and that “the CRP-reducing effects were significant for metabolic syndrome patients.”  By this statement, it is clear that the Manku reference teaches all the limitations of claims 1 and 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Manku et al. (US Patent Application 2010/0311834 A1, of record), as applied to claims 1-2, 4-12, .
The instant claims are directed to a method of reducing a C-reactive protein level in a subject on statin therapy by administering ethyl eicosapentaenoate, wherein the statin is atorvastatin, rosuvastatin, or simvastatin, and wherein the subject has been identified as having a metabolic syndrome.
Manku et al. teach as discussed above, however, fail to disclose wherein the statin is atorvastatin, rosuvastatin, or simvastatin.  
Mathur et al. teach that atorvastatin, rosuvastatin, and simvastatin are well-known statins and currently the main statins used in therapeutics (paragraph 0003).  
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to reduce C-reactive protein level in a subject on statin therapy by administering ethyl eicosapentaenoate, as taught by Manku et al., wherein the statin is atorvastatin, rosuvastatin, or simvastatin, as taught by Mathur et al.
A person of ordinary skill in the art would have been motivated to select atorvastatin, rosuvastatin, or simvastatin as the statin that the subject is on because these statins are not only well-known in the art but also currently the main statins used in therapeutics, for example for lowering lipid or cholesterol levels.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success in reducing C-reactive protein level in a subject on atorvastatin, rosuvastatin, or simvastatin therapy by administering ethyl eicosapentaenoate.

Response to Arguments
Applicant’s arguments regarding the 103 obviousness rejection is essentially based on the alleged deficiencies of the Manku reference, therefore attention is directed to the above response to arguments following the 102 rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.


/Yong S. Chong/Primary Examiner, Art Unit 1627